*497Opinion by
Rao, J.
In accordance with stipulation of counsel and following the cited authorities, the merchandise was held dutiable as follows: (1) Books of bona fide foreign authorship similar in all material respects (except title) to those the subject of Oxford University Press, N. Y., Inc. v. United States (33 C. C. P. A. 11, C. A. D. 309) at 7}4 percent under paragraph 1410, as modified by T. D. 49753; and (2) books of bona fide foreign authorship, composed in chief value of india paper, weighing over 10 pounds and less than 20)4 pounds to the ream of 288,000 square inches, similar in all material respects (except title) to the books involved in Oxford University Press, New York, Inc. v. United States (9 Cust. Ct. 63, C. D. 663) at 2 cents per pound and 10 percent ad valorem under paragraph 1404, as modified by T. D. 49753.